Title: To Thomas Jefferson from Stephen Cathalan, Jr., 8 April 1801
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 8th. april 1801

Permit me of embracing this opportunity of Forwarding dispatches from tripoly & Tunis, to the Secretary of State, to present you my best Respects and Sincere Congratulations, on your Election to the Presidency of the united states of america, assuring you, Sir, that my old Father, Mother and family as well as I, are much rejoiced Since we have heard that very Important and agreable event, tho’ the official New has not yet Reached me.
I have the honour of asking you, as a Peculiar favour (and a Continuation of that Friendship you have honoured me with, Since many years,) your kind Protection, towards me;—I will Study my Self to fulfill the Duties of my office, as long as my best Services will Continue to be agreable to you, as much as it may be in my Power, to deserve your approbation, & Satisfaction;
I have the honour to be with Great Respect Sir your most Obedient humble & Devoted Servant

Stephen Cathalan Junr.

